Exhibit 99.1 NEWS RELEASE May 9th, 2013 Trading Symbols: AMM :TSX, AAU : NYSE MKT www.almadenminerals.com ALMADEN HITS 8.25 METERS OF 4.1 G/T AUEQ, FINDS NEW PARALLEL VEIN ZONE AT IXTACA, MEXICO Almaden Minerals Ltd. (“Almaden” or “the Company”; AMM: TSX; AAU: NYSE MKT) is pleased to announce the results from Almaden’s ongoing 2013 Ixtaca Zone drill program at the Company’s 100% owned Tuligtic project, Mexico. The 2013 drill program is focussed on expanding the known resource immediately along strike to known mineralisation, adjacent to the current resource shell and within what is considered a potential pit shell. The drilling encountered a new vein zone east of, and parallel to, the main Northeast extension (Chemalaco) zone. Highlights from the holes released today include the following intercepts (a more complete list of intercepts is shown in the table below): Hole TU-13-250NORTHEAST EXTENSION 20.50 meters @ 0.58 g/t gold and 12.4 g/t silver (0.8 g/t gold equivalent) Hole TU-13-254NORTHEAST EXTENSION 9.80 meters @ 0.44 g/t gold and 103.5 g/t silver (2.5 g/t gold equivalent) Hole TU-13-255NORTHEAST EXTENSION 68.00 meters @ 0.36 g/t gold and 54.5 g/t silver (1.5 g/t gold equivalent) Including9.00 meters @ 0.56 g/t gold and 151.1 g/t silver (3.6 g/t gold equivalent) Hole TU-13-256WESTERN ANTICLINE 32.50 meters @ 1.05 g/t gold and 24.8 g/t silver (1.6 g/t gold equivalent) Including9.50 meters @ 2.36 g/t gold and 59.7 g/t silver (3.6 g/t gold equivalent) 27.50 meters @ 0.74 g/t gold and 10.7 g/t silver (1.0 g/t gold equivalent) Including4.50 meters @ 2.46 g/t gold and 14.0 g/t silver (2.7 g/t gold equivalent) Hole TU-13-257NORTHEAST EXTENSION 67.81 meters @ 0.55 g/t gold and 3.0 g/t silver (0.6 g/t gold equivalent) 14.6 meters @ 0.89 g/t gold and 54.8 g/t silver (2.0 g/t gold equivalent) Hole TU-13-258NORTHEAST EXTENSION 20.00 meters @ 0.61 g/t gold and 77.0 g/t silver (2.2 g/t gold equivalent) Hole TU-13-260WESTERN ANTICLINE 9.50 meters @ 2.02 g/t gold and 1.9 g/t silver (2.1 g/t gold equivalent) 78.00 meters @ 0.41 g/t gold and 16.2 g/t silver (0.7 g/t gold equivalent) Hole TU-13-263NORTHEAST EXTENSION* (FROM NEW PARALLEL ZONE) 8.25 meters @ 0.52 g/t gold and 180.3 g/t silver (4.1 g/t gold equivalent) Hole TU-13-264EASTERN MAIN IXTACA ZONE 18.50 meters @ 1.01 g/t gold and 3.0 g/t silver (1.1 g/t gold equivalent) Below is a plan map and relevant sections which will be posted to the Company’s website (www.almadenminerals.com). - 1 - Hole # From (m) To (m) Interval (m) Au (g/t) Ag (g/t) AuEq (g/t) AgEq (g/t) Section TU-13-250 24 11225E including 41 including 62 TU-13-250 17 including 52 TU-13-252 30 11225E TU-13-252 29 TU-13-252 19 TU-13-252 17 TU-13-254 19 49875N TU-13-254 including TU-13-254 31 TU-13-255 26 11225E including 81 TU-13-255 73 including 93 including including including including TU-13-255 24 TU-13-255 41 including TU-13-256 78 including 69 including TU-13-256 48 including TU-13-256 16 TU-13-256 20 TU-13-257 31 49875N TU-13-257 99 including including TU-13-258 24 11225E TU-13-258 20 TU-13-258 45 including 81 including 51 including 62 including including including including TU-13-258 31 including 54 TU-13-259 28 49875N including 53 TU-13-259 33 TU-13-259 25 TU-13-259 36 including 68 including 67 TU-13-260 including TU-13-260 38 including 87 TU-13-260 36 including including 72 including 71 TU-13-261 58 50000N including 74 including TU-13-261 27 TU-13-262 11 10825E TU-13-262 17 TU-13-263 24 50000N including 90 including including TU-13-263 24 TU-13-263 26 TU-13-263 34 TU-13-263 including TU-13-264 15 TU-13-264 17 TU-13-264 32 TU-13-264 53 including 89 including TU-13-264 13 TU-13-264 TU-13-264 50 including TU-13-266 53 50000N TU-13-266 20 TU-13-266 13 TU-13-266 33 TU-13-266 27 TU-13-270 19 49965N TU-13-270 33 - 2 - About the Ixtaca Property The 100% owned Ixtaca zone is a blind discovery made by the Company in 2010. The Main Ixtaca and Ixtaca North Zones of veining are thought to have a north-easterly trend. Holes to date suggest that the Main Ixtaca and Ixtaca North Zones are sub vertical with local variations. This interpretation suggests that true widths range from approximately 35% of intersected widths for a -70 degree hole to 94% of intersected widths for a -20 degree hole. The drilling completed to date has traced mineralisation over 1,000 meters along this northeast trend. Based upon observations atsurface and of core as drilling progresses, there seems to be a variety of veinlet orientationswithin the Northeast Extension Zone however overall the zone is currently interpreted to be dipping shallowly to the west and striking roughly north-south. Mr. Norm Dircks, P.Geo., a qualified person (“QP”) under the meaning of NI 43-101, is the QP and project manager of Almaden’s Ixtaca program and reviewed the technical information in this news release. The analyses reported were carried out at ALS Chemex Laboratories of North Vancouver using industry standard analytical techniques. For gold, samples are first analysed by fire assay and atomic absorption spectroscopy (“AAS”). Samples that return values greater than 10 g/t gold using this technique are then re-analysed by fire assay but with a gravimetric finish. Silver is first analysed by Inductively Coupled Plasma - Atomic Emission Spectroscopy (“ICP-AES”). Samples that return values greater than 100 g/t silver by ICP-AES are then re analysed by HF-HNO3-HCLO4 digestion with HCL leach and ICP-AES finish. Of these samples those that return silver values greater than 1,500 g/t are further analysed by fire assay with a gravimetric finish. Blanks, field duplicates and certified standards were inserted into the sample stream as part of Almaden’s quality assurance and control program which complies with National Instrument 43-101 requirements. Gold equivalent (“AuEq” or “Gold Eq.”) and silver equivalent (“AgEq” or “Silver Eq.”) values were calculated using silver to gold ratios of 50 to 1. The ratio of 50 to 1 was used for the sake of consistency with past news releases. Intervals that returned assays below detection were assigned zero values. Metallurgical recoveries and net smelter returns are assumed to be 100% for these calculations. About Almaden Almaden is a well-financed mineral exploration company working in North America. The company has assembled mineral exploration projects, including the Ixtaca Zone and the Tuligtic project, through its grass roots exploration efforts. While the properties are largely at early stages of development they represent exciting opportunities for the discovery of significant gold, silver and copper deposits as evidenced at Ixtaca. Almaden’s business model is to find and acquire mineral properties and develop them by seeking option agreements with others who can acquire an interest in a project by making payments and exploration expenditures. Through this means the company has been able to expose its shareholders to discovery and capital gain without the funding and consequent share dilution that would be required if the company were to have developed these projects without a partner. The company intends to expand this business model, described by some as prospect generation, by more aggressively exploring several of its projects including the Ixtaca Zone. On Behalf of the Board of Directors “Morgan Poliquin” Morgan J. Poliquin, Ph.D., P.Eng. President, CEO and Director Almaden Minerals Ltd. Neither the Toronto Stock Exchange (TSX) nor the NYSE MKT have reviewed or accepted responsibility for the adequacy or accuracy of the contents of this news release which has been prepared by management Except for the statements of historical fact contained herein, certain information presented constitutes "forward-looking statements" within the meaning of the United States Private Securities Litigation Reform Act of 1995 and Canadian securities laws. Such forward-looking statements, including but not limited to, those with respect to potential expansion of mineralization, potential size of mineralized zone, and size and timing of exploration and development programs, estimated project capital and other project costsand the timing of submission and receipt and availability of regulatory approvals involve known and unknown risks, uncertainties and other factors which may cause the actual results, performance or achievement of Almaden to be materially different from any future results, performance or achievements expressed or implied by such forward-looking statements. Such factors include, among others, risks related to international operations and joint ventures, the actual results of current exploration activities, conclusions of economic evaluations, uncertainty in the estimation of mineral resources, changes in project parameters as plans continue to be refined, environmental risks and hazards, increased infrastructure and/or operating costs, labour and employment matters, and government regulation and permitting requirements as well as those factors discussed in the section entitled "Risk Factors" in Almaden's Annual Information form and Almaden's latest Form 20-F on file with the United States Securities and Exchange Commission in Washington, D.C. Although Almaden has attempted to identify important factors that could cause actual results to differ materially, there may be other factors that cause results not to be as anticipated, estimated or intended. There can be no assurance that such statements will prove to be accurate as actual results and future events could differ materially from those anticipated in such statements. Almaden disclaims any intention or obligation to update or revise any forward-looking statements, whether as a result of new information, future events or otherwise, other than as required pursuant to applicable securities laws. Accordingly, readers should not place undue reliance on forward-looking statements. - 3 - - 4 - - 5 - - 6 - - 7 - - 8 - - 9 - - 10 - - 11 -
